                                                 IN THE UNITED STATES BANKRUPTCY COURT
                                                        FOR THE DISTRICT OF KANSAS


                                                                                      )                                       Electronically Filed
In re:       JANICE LAVONNE BULLER                                                    )     Case no. 16-10525-13
                                                                                      )      Chapter 13
                                                                     Debtor(s)        )




                                     TRUSTEE’S NOTICE OF FINAL CURE PAYMENT
                           PURSUANT TO FEDERAL RULES OF BANKRUPTCY PROCEDURE 3002.1(f)
                                             CLAIM NO. 12 OF US BANK

                          Pursuant to the Federal Bankruptcy Rule 3002.1(f), the Trustee files Notice that the amount
required to cure the pre-petition default in the below claim has been paid in full and the Debtor(s) has completed all
payments under the plan:


                                                                MORTGAGE INFORMATION

Creditor Name:                                                US BANK
Court Claim Number:                                           12
Last Four Digits of Loan Number:                              3102
Property Address:                                             713 E 8TH ST NEWTON KS 67114


                                         PRE-PETITION ARREARAGE AND FRBP 3002.1(c) FEES

Pre-petition arrearage allowed and paid by Trustee (amount includes any
                                                                                                                                       $8,982.73
interest paid):
Total allowed and paid to post-petition FRBP 3002.1(c) by Trustee:                                                                      $ 340.00



                                                     POST-PETITION MORTGAGE PAYMENT

X Mortgage is paid through Trustee conduit.
Monthly mortgage payment amount as of final conduit payment by Trustee:                                            $ 503.34
Final conduit mortgage payment by Trustee was for the mortgage payment due:                                        05/2021
Total allowed and paid to post-petition arrearage by Trustee (amount includes any interest paid):                                      $2,442.05
Total paid by Trustee to ongoing mortgage payment:                                                                                   $35,785.38


Total disbursed by the Trustee to the claim of Us Bank                                                                               $47,550.16


                          To the extent that the Debtor(s) is not current as of the date of this Notice, the
creditor should file a Response indicating same.



                             Case 16-10525                       Doc# 100                 Filed 05/13/21    Page 1 of 8
1610525BULLER\ by KNA 5/13/2021\@F:\casepowr\templates\NTC FINAL CURE.doc\ for ONGOING PAYMENT012 US BANK
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF KANSAS
In Re: Chapter 13, Case No. 16-10525-13
JANICE LAVONNE BULLER
May 13, 2021
Page 2
TRUSTEE’S NOTICE OF FINAL CURE PURSUANT TO FED. R. BANKR. P. 3002.1(f) 012 OF US BANK




   YOUR RESPONSE IS REQUIRED BY FEDERAL RULES OF BANKRUPTCY PROCEDURE RULE 3002.1(g)



                          Within 21 days of the service of this Notice, the creditor must file and serve same on debtor,
debtor’s counsel, and Trustee, pursuant to Federal Bankruptcy Rule 3002.1(g), a statement indicating whether it
agrees that the debtor has paid in full the amount required to cure the claimed default, has paid all outstanding post-
petition fees, costs or escrow amounts due, and whether, consistent with §1322(b)(5), the debtor(s) is current on all
post-petition payments as of the date of this Notice or be subject to further action of the Court including possible
sanctions.
                          To assist in reconciling the claim, a history of any payments made by the Trustee is attached to
copies of this Notice. Payment history may be categorized into pre-petition payments, ongoing post-petition
payments and supplemental post-petition payments.
                          I certify that the information contained herein is true and correct to the best of my knowledge,
information and reasonable belief.


    Dated: May 13, 2021
                                                                                                                  s/Carl B. Davis
                                                                                                            Carl B. Davis, S. Ct. #13705
                                                                                                            Standing Chapter 13 Trustee
                                                                                                            300 W. Douglas Ave., Suite 650
                                                                                                            Wichita KS 67202-2916
                                                                                                            cbdsig@wichita13trustee.com
                                                                                                            (316) 267-1791




                             Case 16-10525                       Doc# 100                Filed 05/13/21           Page 2 of 8
1610525BULLER\ by KNA 5/13/2021\@F:\casepowr\templates\NTC FINAL CURE.doc\ for ONGOING PAYMENT012 US BANK
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF KANSAS
In Re: Chapter 13, Case No. 16-10525-13
JANICE LAVONNE BULLER
May 13, 2021
Page 3
TRUSTEE’S NOTICE OF FINAL CURE PURSUANT TO FED. R. BANKR. P. 3002.1(f) 012 OF US BANK




                                                                            CERTIFICATE OF SERVICE

                     I hereby certify that a true and correct copy of the above and foregoing Trustee’s Notice of Final Cure was sent via
CM/ECF to the debtor’s attorney, creditors & other parties in interest via the CM/ECF system of the United States Bankruptcy Court for the
District of Kansas and/or was mailed by US Mail, postage prepaid, on May 13, 2021, properly addressed to each of the following:


US BANK                                                                                                 JANUARY M BAILEY
C/O BSI FINANCIAL SERVICES                                                                              ATTORNEY AT LAW
1425 GREENWAY DR #400                                                                                   301 N MAIN #2000
IRVING, TX 75038                                                                                        WICHITA, KS 67202




JANICE LAVONNE BULLER
3122 S GORDON AVE
WICHITA, KS 67217-1520




                                                                                                               s/Karin N. Amyx
                                                                                                        Karin N. Amyx, Staff Attorney




                                    Case 16-10525                          Doc# 100    Filed 05/13/21   Page 3 of 8
NTC FINAL CURE.DOC/KNA/5/13/2021F:\casepowr\templates\NTC FINAL CURE.doc
1610525          BULLER                                                                                        4/22/2021                 Page 1 of 5

     012 1             REONG                                         Principal Paid           $35,785.38         ONG RE PAYMENTS/BUNGALOW
     R-6                                                             Interest Paid                 $0.00         ASMNT
         713 E 8TH ST NEWTON KS 67114                                   Total Paid           $35,785.38

Check Date                                Claim No                                             Check No      Check Amt     Interest         Clear Date:
04/20/21   22 System Disbursement Check      012     US BANK                                    659860           $503.34       $0.00
03/19/21   22 System Disbursement Check      012     US BANK                                    654040           $503.34       $0.00             04/09/21
02/19/21   22 System Disbursement Check      012     US BANK                                    648363           $503.34       $0.00             03/17/21
01/20/21   22 System Disbursement Check      012     US BANK                                    642460           $503.34       $0.00             03/01/21
12/18/20   22 System Disbursement Check      012     US BANK                                    636633           $503.34       $0.00             01/19/21
11/20/20   22 System Disbursement Check      012     US BANK                                    630780           $503.34       $0.00             12/23/20
10/20/20   22 System Disbursement Check      012     US BANK                                    624564           $685.78       $0.00             11/13/20
09/18/20   22 System Disbursement Check      012     US BANK                                    618484           $685.78       $0.00             10/16/20
08/20/20   22 System Disbursement Check      012     US BANK                                    612365           $685.78       $0.00             09/16/20
07/20/20   22 System Disbursement Check      012     US BANK                                    606038           $685.78       $0.00             08/13/20
06/19/20   22 System Disbursement Check      012     US BANK                                    599668           $685.78       $0.00             07/14/20
05/19/20   22 System Disbursement Check      012     US BANK                                    593459           $685.78       $0.00             06/11/20
04/20/20   22 System Disbursement Check      012     US BANK                                    587091           $685.78       $0.00             05/08/20
03/20/20   22 System Disbursement Check      012     US BANK                                    580568           $685.78       $0.00             04/09/20
02/20/20   22 System Disbursement Check      012     US BANK                                    573786           $685.78       $0.00             03/12/20
01/20/20   22 System Disbursement Check      012     US BANK                                    567394           $685.78       $0.00             02/12/20
12/20/19   22 System Disbursement Check      012     US BANK                                    560919           $685.78       $0.00             01/15/20
11/20/19   22 System Disbursement Check      012     US BANK                                    554159           $685.78       $0.00             12/17/19
10/18/19   22 System Disbursement Check      012     US BANK                                    547702           $591.20       $0.00             11/07/19
09/20/19   22 System Disbursement Check      012     US BANK                                    540922           $591.20       $0.00             10/10/19
08/20/19   22 System Disbursement Check      012     US BANK                                    534170           $591.20       $0.00             09/12/19
07/19/19   22 System Disbursement Check      012     US BANK                                    527533           $591.20       $0.00             08/09/19
06/20/19   22 System Disbursement Check      012     US BANK                                    520875           $591.20       $0.00             07/10/19
05/20/19   22 System Disbursement Check      012     US BANK                                    513996           $591.20       $0.00             06/11/19
04/19/19   22 System Disbursement Check      012     US BANK                                    507164           $591.20       $0.00             05/13/19
03/20/19   22 System Disbursement Check      012     US BANK                                    500499           $591.20       $0.00             04/11/19
02/20/19   22 System Disbursement Check      012     US BANK                                    493819           $591.20       $0.00             03/12/19
01/18/19   22 System Disbursement Check      012     US BANK                                    487231           $591.20       $0.00             02/11/19
12/20/18   22 System Disbursement Check      012     US BANK                                    480482           $591.20       $0.00             01/15/19
11/20/18   22 System Disbursement Check      012     US BANK                                    473600           $591.20       $0.00             12/13/18
10/19/18   22 System Disbursement Check      012     US BANK                                    466532           $591.20       $0.00             11/07/18
09/20/18   22 System Disbursement Check      012     US BANK                                    459728           $591.20       $0.00             10/11/18
08/20/18   22 System Disbursement Check      012     US BANK                                    452893           $591.20       $0.00             09/11/18
07/20/18   22 System Disbursement Check      012     US BANK                                    446073           $591.20       $0.00             08/09/18
06/20/18   22 System Disbursement Check      012     US BANK                                    438990           $591.20       $0.00             07/11/18
05/18/18   22 System Disbursement Check      012     US BANK                                    431743           $591.20       $0.00             06/12/18
04/20/18   22 System Disbursement Check      012     US BANK                                    424814           $591.20       $0.00             05/10/18
03/20/18   22 System Disbursement Check      012     US BANK                                    417639           $591.20       $0.00             04/10/18
02/20/18   22 System Disbursement Check      012     US BANK                                    410694           $591.20       $0.00             03/14/18
01/19/18   22 System Disbursement Check      012     US BANK                                    403832           $591.20       $0.00             02/09/18
12/20/17   22 System Disbursement Check      012     BUNGALOW SERIES F REO                      396924           $591.20       $0.00             01/11/18
11/20/17   22 System Disbursement Check      012     BUNGALOW SERIES F REO                      389917           $591.20       $0.00             12/14/17
10/20/17   22 System Disbursement Check      012     BUNGALOW SERIES F REO                      382809         $1,182.40       $0.00             11/08/17
10/17/17   40 Cancel Disbursement            012     FANNIE MAE                                 377803         ($591.20)       $0.00             10/17/17
09/20/17   22 System Disbursement Check      012     FANNIE MAE                                 377803           $591.20       $0.00             10/17/17
08/18/17   22 System Disbursement Check      012     FANNIE MAE                                 370410           $591.20       $0.00             09/12/17
07/20/17   22 System Disbursement Check      012     FANNIE MAE                                 363223           $591.20       $0.00             08/21/17
06/20/17   22 System Disbursement Check      012     FANNIE MAE                                 356016           $591.20       $0.00             07/19/17
05/19/17   22 System Disbursement Check      012     FANNIE MAE                                 348719           $591.20       $0.00             07/07/17
04/20/17   22 System Disbursement Check      012     FANNIE MAE                                 341223           $618.18       $0.00             05/11/17
03/20/17   22 System Disbursement Check      012     FANNIE MAE                                 333871           $618.18       $0.00             04/07/17
02/20/17   22 System Disbursement Check      012     FANNIE MAE                                 326384           $618.18       $0.00             03/13/17
01/20/17   22 System Disbursement Check      012     FANNIE MAE                                 319207           $618.18       $0.00             02/09/17
12/20/16   22 System Disbursement Check      012     FANNIE MAE                                 311895           $618.18       $0.00             01/17/17
11/18/16   22 System Disbursement Check      012     FANNIE MAE                                 304395           $618.18       $0.00             12/20/16
10/20/16   22 System Disbursement Check      012     FANNIE MAE                                 104548           $618.18       $0.00             11/14/16
09/20/16   22 System Disbursement Check      012     FANNIE MAE                                 277926           $618.18       $0.00             10/05/16



                   Trustee disbursement checks were mailed on or before the tenth day after of the check date.
cases_paid_w_re_pmt_hist      1610525     BULLER               012   REONG                                  4/22/2021      Page 1 of 5



                                 Case 16-10525                 Doc# 100               Filed 05/13/21       Page 4 of 8
1610525          BULLER                                                                                        4/22/2021                 Page 2 of 5

     012 1             REONG                                      Principal Paid             $35,785.38          ONG RE PAYMENTS/BUNGALOW
     R-6                                                          Interest Paid                   $0.00          ASMNT
         713 E 8TH ST NEWTON KS 67114                                Total Paid             $35,785.38

Check Date                                Claim No                                            Check No       Check Amt     Interest         Clear Date:
08/19/16   22 System Disbursement Check      012     FANNIE MAE                                   270081       $1,854.54       $0.00             09/09/16
                                                                                   Check Total:             $35,785.38
                                                                    End 012 US BANK REONG




cases_paid_w_re_pmt_hist      1610525     BULLER            012   REONG                                     4/22/2021      Page 2 of 5



                                Case 16-10525                Doc# 100              Filed 05/13/21          Page 5 of 8
1610525          BULLER                                                                                            4/22/2021                  Page 3 of 5

   012A 1                  REARREAR                                   Principal Paid               $8,982.73         PRE PET RE ARREARS/BUNGALOW
    R-26                                                              Interest Paid                    $0.00         ASMNT
                                                                         Total Paid               $8,982.73

Check Date                                Claim No                                                Check No       Check Amt      Interest         Clear Date:
09/20/19   22 System Disbursement Check      012A    US BANK                                          540923         $404.91        $0.00             10/23/19
08/20/19   22 System Disbursement Check      012A    US BANK                                          534166         $232.37        $0.00             09/20/19
07/19/19   22 System Disbursement Check      012A    US BANK                                          527534         $233.16        $0.00             08/09/19
06/20/19   22 System Disbursement Check      012A    US BANK                                          520871         $218.13        $0.00             07/10/19
05/20/19   22 System Disbursement Check      012A    US BANK                                          513999         $382.06        $0.00             06/11/19
04/19/19   22 System Disbursement Check      012A    US BANK                                          507163         $219.61        $0.00             05/13/19
03/20/19   22 System Disbursement Check      012A    US BANK                                          500501         $220.36        $0.00             04/11/19
02/20/19   22 System Disbursement Check      012A    US BANK                                          493821         $221.10        $0.00             03/12/19
01/18/19   22 System Disbursement Check      012A    US BANK                                          487235         $387.26        $0.00             02/11/19
12/20/18   22 System Disbursement Check      012A    US BANK                                          480480         $222.60        $0.00             01/15/19
11/20/18   22 System Disbursement Check      012A    US BANK                                          473598         $223.35        $0.00             12/13/18
10/19/18   22 System Disbursement Check      012A    US BANK                                          466537         $199.79        $0.00             11/07/18
09/20/18   22 System Disbursement Check      012A    US BANK                                          459726         $222.20        $0.00             10/11/18
08/20/18   22 System Disbursement Check      012A    US BANK                                          452895         $222.95        $0.00             09/11/18
07/20/18   22 System Disbursement Check      012A    US BANK                                          446074         $223.71        $0.00             08/09/18
06/20/18   22 System Disbursement Check      012A    US BANK                                          438989         $391.82        $0.00             07/11/18
05/18/18   22 System Disbursement Check      012A    US BANK                                          431741         $225.22        $0.00             06/12/18
04/20/18   22 System Disbursement Check      012A    US BANK                                          424816         $187.32        $0.00             05/10/18
03/20/18   22 System Disbursement Check      012A    US BANK                                          417642         $226.31        $0.00             04/20/18
02/20/18   22 System Disbursement Check      012A    US BANK                                          410693         $228.53        $0.00             03/14/18
01/19/18   22 System Disbursement Check      012A    US BANK                                          403830         $229.30        $0.00             02/09/18
12/20/17   22 System Disbursement Check      012A    BUNGALOW SERIES F REO                            396922         $400.90        $0.00             01/11/18
11/20/17   22 System Disbursement Check      012A    BUNGALOW SERIES F REO                            389916         $230.85        $0.00             12/14/17
10/20/17   22 System Disbursement Check      012A    BUNGALOW SERIES F REO                            382811         $433.96        $0.00             11/08/17
10/17/17   40 Cancel Disbursement            012A    FANNIE MAE                                       377798       ($237.22)        $0.00             10/17/17
09/20/17   22 System Disbursement Check      012A    FANNIE MAE                                       377798         $237.22        $0.00             10/17/17
08/18/17   22 System Disbursement Check      012A    FANNIE MAE                                       370405         $238.02        $0.00             09/12/17
07/20/17   22 System Disbursement Check      012A    FANNIE MAE                                       363218         $232.53        $0.00             08/10/17
06/20/17   22 System Disbursement Check      012A    FANNIE MAE                                       356010         $406.53        $0.00             07/19/17
05/19/17   22 System Disbursement Check      012A    FANNIE MAE                                       348715         $231.03        $0.00             07/07/17
04/20/17   22 System Disbursement Check      012A    FANNIE MAE                                       341222         $165.74        $0.00             05/11/17
03/20/17   22 System Disbursement Check      012A    FANNIE MAE                                       333870       $1,321.11        $0.00             04/07/17
10/05/16   40 Cancel Disbursement            012A    FANNIE MAE                                       277925         ($92.33)       $0.00             10/05/16
09/20/16   22 System Disbursement Check      012A    FANNIE MAE                                       277925           $92.33       $0.00             10/05/16
                                                                                       Check Total:              $8,982.73

                   Trustee disbursement checks were mailed on or before the tenth day after of the check date.
                                                                      End 012A US BANK REARREAR




cases_paid_w_re_pmt_hist        1610525   BULLER               012A   REARREAR                                  4/22/2021       Page 3 of 5



                                  Case 16-10525                Doc# 100                Filed 05/13/21          Page 6 of 8
1610525          BULLER                                                                                            4/22/2021                  Page 4 of 5

   012B 1                  REARREAR                                   Principal Paid               $2,214.93         POST PET ARREARS/BUNGALOW
    R-27                                                              Interest Paid                  $227.12         ASMNT
                                                                         Total Paid               $2,442.05

Check Date                                Claim No                                                Check No       Check Amt      Interest         Clear Date:
09/20/19   22 System Disbursement Check      012B    US BANK                                          540921         $113.83        $0.44             10/10/19
08/20/19   22 System Disbursement Check      012B    US BANK                                          534169          $65.08        $0.69             09/12/19
07/19/19   22 System Disbursement Check      012B    US BANK                                          527538          $65.04        $0.93             08/09/19
06/20/19   22 System Disbursement Check      012B    US BANK                                          520870          $60.61        $1.16             07/10/19
05/20/19   22 System Disbursement Check      012B    US BANK                                          514000         $105.76        $1.56             06/14/19
04/19/19   22 System Disbursement Check      012B    US BANK                                          507165          $60.56        $1.79             05/21/19
03/20/19   22 System Disbursement Check      012B    US BANK                                          500500          $60.53        $2.02             04/11/19
02/20/19   22 System Disbursement Check      012B    US BANK                                          493820          $60.50        $2.24             03/12/19
01/18/19   22 System Disbursement Check      012B    US BANK                                          487232         $105.56        $2.64             02/11/19
12/20/18   22 System Disbursement Check      012B    US BANK                                          480481          $60.45        $2.86             01/15/19
11/20/18   22 System Disbursement Check      012B    US BANK                                          473599          $60.42        $3.08             12/13/18
10/19/18   22 System Disbursement Check      012B    US BANK                                          466533          $65.49        $3.32             11/07/18
09/20/18   22 System Disbursement Check      012B    US BANK                                          459727          $60.47        $3.54             10/18/18
08/20/18   22 System Disbursement Check      012B    US BANK                                          452894          $60.44        $3.76             09/11/18
07/20/18   22 System Disbursement Check      012B    US BANK                                          446072          $60.40        $3.97             08/09/18
06/20/18   22 System Disbursement Check      012B    US BANK                                          438991         $105.39        $4.36             07/11/18
05/18/18   22 System Disbursement Check      012B    US BANK                                          431742          $60.35        $4.58             06/12/18
04/20/18   22 System Disbursement Check      012B    US BANK                                          424815          $62.56        $4.80             05/10/18
03/20/18   22 System Disbursement Check      012B    US BANK                                          417638          $60.79        $5.02             04/10/18
02/20/18   22 System Disbursement Check      012B    US BANK                                          410695          $61.15        $5.23             03/14/18
01/19/18   22 System Disbursement Check      012B    US BANK                                          403831          $61.12        $5.45             02/21/18
12/20/17   22 System Disbursement Check      012B    BUNGALOW SERIES F REO                            396923         $106.44        $5.83             01/11/18
11/20/17   22 System Disbursement Check      012B    BUNGALOW SERIES F REO                            389918          $61.06        $6.05             12/14/17
10/20/17   22 System Disbursement Check      012B    BUNGALOW SERIES F REO                            382810         $124.45      $12.74              11/08/17
10/17/17   40 Cancel Disbursement            012B    FANNIE MAE                                       377797         ($62.65)       $6.48             10/17/17
09/20/17   22 System Disbursement Check      012B    FANNIE MAE                                       377797           $62.65       $6.48             10/17/17
08/18/17   22 System Disbursement Check      012B    FANNIE MAE                                       370404          $62.61        $6.69             09/12/17
07/20/17   22 System Disbursement Check      012B    FANNIE MAE                                       363217          $60.93        $6.90             08/10/17
06/20/17   22 System Disbursement Check      012B    FANNIE MAE                                       356011         $106.13        $7.28             07/19/17
05/19/17   22 System Disbursement Check      012B    FANNIE MAE                                       348714          $60.08        $7.48             07/07/17
04/20/17   22 System Disbursement Check      012B    FANNIE MAE                                       341221          $42.93        $7.62             05/11/17
03/20/17   22 System Disbursement Check      012B    FANNIE MAE                                       333869         $340.92     $103.09              04/07/17
10/05/16   40 Cancel Disbursement            012B    FANNIE MAE                                       277924         ($23.30)     $23.30              10/05/16
09/20/16   22 System Disbursement Check      012B    FANNIE MAE                                       277924           $23.30     $23.30              10/05/16
                                                                                       Check Total:              $2,442.05

                   Trustee disbursement checks were mailed on or before the tenth day after of the check date.
                                                                      End 012B US BANK REARREAR




cases_paid_w_re_pmt_hist        1610525   BULLER               012B   REARREAR                                  4/22/2021       Page 4 of 5



                                  Case 16-10525                Doc# 100                Filed 05/13/21          Page 7 of 8
1610525          BULLER                                                                                              4/22/2021                 Page 5 of 5

   012C 1                  REFEES                                     Principal Paid                   $340.00         POST PET RE FEES/BUNGALOW
    R-28                                                              Interest Paid                      $0.00         ASMNT
                                                                         Total Paid                   $340.00

Check Date                                Claim No                                                Check No         Check Amt     Interest         Clear Date:
09/20/19   22 System Disbursement Check      012C    US BANK                                          540918           $340.00       $0.00             10/23/19
                                                                                       Check Total:                  $340.00

                   Trustee disbursement checks were mailed on or before the tenth day after of the check date.
                                                                        End 012C US BANK REFEES




cases_paid_w_re_pmt_hist      1610525     BULLER               012C   REFEES                                      4/22/2021      Page 5 of 5



                                 Case 16-10525                 Doc# 100                Filed 05/13/21            Page 8 of 8
